


110 HR 329 IH: To amend title 40, United States Code, to designate

U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 329
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2007
			Mr. Boucher (for
			 himself and Mr. Goode) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 40, United States Code, to designate
		  certain counties as part of the Appalachian region.
	
	
		1.Additional counties in
			 appalachian regionSection
			 14102(a)(1)(L) of title 40, United States Code, is amended—
			(1)by inserting
			 Franklin after Floyd;
			(2)by
			 inserting Henry, after Grayson,; and
			(3)by inserting
			 Patrick, after Montgomery,.
			
